Citation Nr: 0521634	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied service 
connection for bilateral hearing loss.  In April 2004, the 
Board REMANDED the case to the RO for additional development, 
to include affording the veteran VA ENT and audiometric 
examinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
his bilateral hearing loss.  He attributes his hearing loss 
to in-service exposure to excessive noise, to include a 
specific incident of acoustic trauma.  Service connection is 
in effect for tinnitus, which the RO attributed to the 
veteran's history of exposure to excessive noise while on 
active duty.  

While the veteran's exposure to excessive noise during 
service is not in dispute, the medical evidence of record is 
conflicting as to whether he has a current hearing loss 
disability as defined by the applicable regulation, 38 C.F.R. 
§ 3.385 (2004).  There is private medical evidence that 
indicates that he does but, following a Board remand in April 
2004, a VA audiology examination in November 2004 indicated 
otherwise.  The latter evaluation, which is the most recently 
dated competent evidence that addresses the question of a 
current diagnosis, revealed the average decibel loss was 20 
for the right ear and 23 for the left ear, and the VA 
audiologist concluded that the veteran has essentially normal 
hearing in both ears.  However, the veteran and his 
representative have expressed a great deal of dissatisfaction 
with the April 2004 examination.  They indicate, among other 
things, that there were several inaccuracies, to include the 
examiner's notes regarding the veteran's history of hearing 
loss, his duties during service, and his post-service 
occupations.  It is also noted that an ENT examination was 
not performed.  While the latter examination is arguably not 
necessary in the absence of a current diagnosis of a hearing 
loss disability, there is private medical evidence to show a 
current diagnosis and the Board remand did order such an 
examination.  The Court of appeals for Veterans' Claims has 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the foregoing, the veteran should be afforded 
another audiology examination, by a different examiner, to 
determine if he has a hearing loss disability as defined by 
38 C.F.R. § 3.385.  Id; 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004). 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
audiometric examination by an audiologist 
other than MS (the audiologist who 
performed the November 2004 examination) 
for the purpose of determining his 
current bilateral hearing acuity.

2.  If and only if a hearing loss 
disability is shown, the veteran should 
be afforded a VA ENT examination for the 
purpose of determining whether his 
hearing loss is linked to service.  After 
reviewing the relevant medical records in 
the claims file, to include the service 
and post-service medical records; 
obtaining the medical history, the 
clinical evaluation of the ears, the 
audiometric examination, and any other 
tests that are deemed necessary, the ENT 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
hearing loss began during or is causally 
linked to any incident of active service, 
to include acoustic trauma (already 
conceded by the VA RO). 

The examiner is also asked to provide a 
rationale for any opinion expressed.

3. The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for bilateral hearing loss.  
If the  benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the May 2005 
Supplemental Statement of the case 
(SSOC).  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran, 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


